Citation Nr: 0821321	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether an April 1984 rating decision denying service 
connection for a right knee disability involved clear and 
unmistakable error (CUE).

2.  Entitlement to a rating in excess of 20 percent disabling 
for service-connected left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1990 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Waco, Texas, and Montgomery, Alabama.

The Board notes that the appellant requested a Travel Board 
hearing in connection with the current claim.  The Travel 
Board hearing was subsequently scheduled and held in April 
2008.  The appellant testified at that time and the hearing 
transcript is of record.

The issue of entitlement to a rating in excess of 20 percent 
disabling for the service-connected left knee condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An April 1984 rating decision denied service connection 
for a right knee disorder; the veteran did not file a timely 
notice of disagreement.

2.  The April 1984 RO rating decision denying service 
connection for a right knee disorder was consistent with and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The April 1984 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The April 1984 rating decision denying service connection 
for a right knee disorder was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

II. Clear and Unmistakable Evidence (CUE)

The veteran contends that the RO's April 1984 rating decision 
denying service connection for a right knee disability  
involved clear and unmistakable error.  The veteran argues 
that the RO was not in possession of relevant service and 
private medical records at the time of the April 1984.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non- 
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination: (1) 
[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel, 6 Vet. App. 
at 245, quoting Russell, 3 Vet. App. at 313-14.

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege clear and unmistakable error 
with the requisite specificity.  See Simmons v. Principi, 17 
Vet. App. 104 (2003).  The Board will therefore adjudicate 
the merits of his claims.

The RO denied the veteran's claim of entitlement to service 
connection for a right knee disorder in April 1984.  The 
veteran did not file a timely notice of disagreement with the 
RO's decision.  Therefore, the April 1984 rating decision is 
final.  38 U.S.C.A. § 7105(c).  One method of attacking the 
finality of those decisions is to show that they involved 
clear and unmistakable error or CUE.

The veteran contends that clear and unmistakable error exists 
in the April 1984 rating decision because the RO did not have 
the veteran's complete service and private medical records 
before it when it adjudicated the claim.  Specifically, the 
veteran points to two pages of the service medical records, 
dated in July 1983, as relevant to his claim for service 
connection for a right knee disorder.  The two pages of 
service medical records diagnose the veteran with mild to 
moderate degenerative joint disease of the right knee.

The veteran further argues that he mailed a completed waiver 
of Privacy Act form to VA two days prior to receiving the 
April 1984 decision and that relevant information regarding 
treatment of the veteran's right knee disability in 1984 was 
on file with Dr. D.M. and Sierra Medical Center in El Paso, 
Texas.

For a finding of CUE, the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Russell v. 
Principi, 3 Vet. App. at 313-14.  For the result of the 
veteran's claim to have been manifestly changed by the RO 
consideration of this claim, it must have been absolutely 
clear at that time that a different result would have ensued.  
Otherwise, the error complained of cannot be deemed clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. at 43-44.

The Board notes that the April 1984 rating decision does 
indicate that the veteran's service medical records were 
incomplete at the time of adjudication.  However, a review of 
the claims folder reveals that the two pages, which the 
veteran highlights as being relevant to his claim of 
entitlement to service connection for a right knee disorder, 
were associated with the claims folder at the time of the 
prior adjudication.

A review of the claims folder does not reveal the receipt of 
a completed waiver of Privacy Act form or any statement 
indicating treatment by Dr. D.M. or at Sierra Medical Center 
in El Paso, Texas, for a right knee disability prior to the 
April 1984 rating decision or within a year thereafter.

Therefore, the Board concludes that the correct facts, as 
known at the time, were before VA adjudicators at the time of 
the April 1984 rating decision and that the statutory and 
regulatory provisions extant at the time were correctly 
applied.  The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.


ORDER

The claim to revise or reverse the April 1984 RO decision is 
denied.



REMAND

In June 1990, the RO denied the veteran's claim of 
entitlement to a rating in excess of 20 percent disabling for 
the service-connected left knee condition.  In a statement 
dated in October 1990 the veteran expressed disagreement with 
the RO's denial of his claim of entitlement to a rating in 
excess of 20 percent disabling for the service-connected left 
knee condition.  The Board notes that this statement complies 
with regulatory provisions as a notice of disagreement.  See 
38 C.F.R. § 19.118 (1990).  The Board further notes that the 
June 1990 rating decision did not become final because the 
notice of disagreement had not been processed.  Ingram v. 
Nicholson, 21 Vet. App. 232, 240-41 (2007); Myers v. 
Principi, 16 Vet. App. 228, 229 (2002); Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995); Kuo v. Derwinski, 2 Vet. App. 662, 
666 (1992).  To date, the RO has not issued the veteran a SOC 
with respect to the claim for entitlement a rating in excess 
of 20 percent for service-connected left knee condition.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the veteran an SOC 
with respect to his claim seeking a 
rating in excess of 20 percent disabling 
for the service-connected left knee 
condition, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.  The 
RO should allow the appellant the 
requisite period of time for a response.

2.  Undertake any other development 
deemed warranted and then readjudicate 
the veteran's claim.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a SSOC and provide the 
veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


